DETAILED ACTION

Examiner’s Note
 This office action is in response to applicants’ amendments to the claims and remarks filed February 9, 2021.  Claims 19-36, and 38-40 are pending with claims 28-36 being withdrawn as directed to non-elected subject matter, and with claims 39 and 40 being new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-27, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (PGPub US 2004/0161625) in view of Yun (DE 10 2007 049383 A1, herein referring to the EPO translation dated July 4, 2020), in view of Zheng et al. (PGPub US 2015/0360311)
Regarding applicants’ claims 19 and 27, Sakai et al. disclose a sliding material made from copper alloy bound to a back metal, where the sliding material comprises hard substance particles in a copper alloy matrix derived from a copper alloy powder, the hard substance particles having a hardness greater than that of the copper alloy (paragraphs 0004, 0006, 0009, 0010, 0020, 0021, 0034 and 0035).
	The back metal is a base substrate and the sliding material layer is a coating layer formed on a base substrate as required in the present claims, however Sakai et al. do not appear to explicitly disclose the copper alloy to be a precipitation hardening copper alloy. Yun discloses a et al. in order to provide the sliding material with high wear resistance and good thermal resistance.  Applicants disclose a precipitation hardening alloy to be a copper alloy that has already been precipitation hardened or a copper alloy prior to having been precipitation hardened (present specification paragraph 0012).  
	Applicants’ requirement of copper alloy portions derived from precipitation hardening copper alloy particles’, and hard particle portions ‘derived from hard particles’ are product-by-process limitations (MPEP 2113).  Nevertheless, Sakai et al. disclose a process whereby a hard substance powder and a copper alloy powder are pressure bonded and pulverized to form a sliding material, and therefore disclose copper alloy portions derived from copper alloy particles, and hard particle portions derived from hard particles.	
	The copper powder and hard substance particles are subjected to repeated pressure bonding and pulverizing (paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select form the hard substance materials disclosed by Sakai et al. (paragraphs 0024-32) including those which bond with the copper during the repeated pressure bonding and/or during subsequent sintering and rolling (paragraph 0035), thereby creating a bonding interface between the hard substance particles and the copper alloy material.
Sakai et al. do not appear to explicitly disclose the geometry of the hard particles, however Zheng et al. disclose a composite wear pad including a substrate, a copper based matrix, paragraphs 0044 and 0047).  Given that Sakai et al. do not provide guidance with respect to the hard particle geometry one of ordinary skill in the art would have found it obvious to use geometries which have been demonstrated in the art to be effective geometries for hard particles in wear materials including polygonal and irregular shapes as disclosed by Zheng et al. 
Further, while the Zheng et al. do not explicitly disclose the extent of the aspect ratios they include geometries greater than 1 and therefore so close to applicants claimed range that absent evidence with regards to the criticality of the claimed aspect ratio that there is no patentable distinction between the prior art and the claimed values.  Given the range of geometries which fall within the present claims and, given the range of geometries disclosed in the prior art, the prior art product would be expected to have the same properties as those meeting the claimed aspect ratio requirement (MPEP 2144.05 I).
Absent a showing of criticality with respect to the hard particle geometry, such as a showing of unexpected results, the presently claimed geometry is not found to distinguish over the use of known geometries including non-spherical shapes.
Regarding applicants’ claim 20, Sakai et al. disclose hard substance particles comprising materials including: iron based alloys, cobalt based alloys, chromium based alloys, nickel based alloys, molybdenum based alloys, and ceramics (paragraphs 0024-0032).
Regarding applicants’ claim 21, Sakai et al. disclose a hard substance particle content of 0.1 to 5 vol. % (paragraph 0021).  Given an even distribution of particles (paragraph 0034), the volume of hard particles overlaps the required area of 1 to 50 volume % within a cross-section of the sliding material layer.
Regarding applicants’ claim 22, the copper alloy of Yun comprises nickel and silicon (page 4 final paragraph - includes title page).
Regarding applicants’ claim 24, Sakai et al. disclose sintering and repeated rolling to enhance the density of the sliding material (paragraph 0035).  Reduction of porosity by rolling requires the copper material to undergo plastic flow in order for the porosity to be reduced, therefore the sliding material layer inherently includes at least one plastically deformed portion. 
Regarding applicants’ claim 25, Sakai et al. disclose sintering and repeated rolling to enhance the density of the sliding material (paragraph 0035) but do not appear to disclose the degree to which the porosity is reduced.  However the discovery of a workable range of porosity is within the level of ordinary skill in the art and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to enhance the porosity to different degrees in order to discover a workable range of porosities for use as a sliding material.
Regarding applicants’ claim 26, Sakai et al. disclose an intermediate layer that is formed by application of a copper powder to a back metal such as a steel plate and subjected to sintering at 800 to 920℃ for about 15mins and then rolled. The sliding material layer becomes bound to the steel backing through the intermediate layer (paragraph 0035).  The bonding of the intermediate layer would result in at least one diffusion layer where the copper powder is spread on the steel backing and subjected to heat and pressure, the heat and pressure allowing diffusion between the steel backing and the copper intermediate layer.
Regarding applicants’ claim 38, Sakai et al. disclose hard substance particles (composition B) with average particle sizes from about 1 to about 6µm (paragraph 0043).
Regarding applicants’ claim 39, Sakai et al. disclose a hard substance particle content of 0.1 to 5 vol. % (paragraph 0021).  Given an even distribution of particles (paragraph 0034), See present specification at page 15.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (PGPub US 2004//0161625) in view of Yun (DE 10 2007 049383 A1, herein referring to the EPO translation dated July 4, 2020) in view of Zheng et al. (PGPub US 2015/0360311), as applied to claim 19 above, further in view of Wang et al. (Wang et al., Effects of Cr and Zr additions on microstructure and properties of Cu-Ni-Si alloys, July 2016, Material Science & Engineering A, Volume 673, pages 378-390).
Sakai et al. disclose a sliding material as discussed above with respect to claim 19, where it would have been obvious to use a Cu-Ni-Si alloy in view of Yun, however neither Yun nor Sakai et al. disclose the addition of chromium to the copper alloy.  Wang et al. disclose that chromium can improve the tensile strength of Cu-Ni-Si alloys (abstract and page 387 - Conclusions).  One of ordinary skill in the art at the time of the invention would have found it obvious to add chromium to the Cu-Ni-Si copper alloy of the sliding material in order to increase .

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a laminate comprising, a base substrate, and a coating layer formed on the base substrate, wherein the coating layer includes copper alloy portions derived from precipitation-hardening copper alloy particles and hard particle portions which are harder than the copper alloy portions; the hard particle portions are derived from hard particles; the portions bond with each other via an interface, each of the hard particle portions has a non-spherical shape, and an aspect ratio of the hard particle portions is 1.3 or more in a median value, wherein an average particle size of the copper alloy particles and the hard particles are within the range of 15.8µm to 40µm.

Response to Arguments
	Applicants’ arguments filed February 9, 2021 have been considered but have not been found it be persuasive.
	Applicants argue that the prior art fails to disclose an aspect ratio that overlaps or lies inside the claimed range, and further fails to disclose any measurements which correspond to the claimed aspect ratio.  However the non-spherical geometries disclosed in the prior art such as ellipsoids inherently have an aspect ratio greater than 1.  Further, while the prior art does not appear to disclose specific measurement which falls inside the claimed range, “…a prima facie 
	Applicants argue that the examiner has failed to provide sufficient rational with regards to the optimization of the aspect ratio, however the examiner has not taken a position based on optimization of ranges but that particles disclosed in the prior art inherently possess an aspect ratio so close to applicants’ claimed range as to fail to establish a patentable dissention (MEPE 2144.05 I).
	Applicants argue criticality with respect to the claimed aspect ratio citing the examples and comparative examples presented in the present specification in support of their position.  However it cannot be readily determined if differences in abrasion preformation are the reject of the particle aspect ratio of another factor such as particle composition and/or properties such as hardness.  Absent a showing that the observed difference in abrasion properties is the result of the aspect ratio and not the result of other altered variables between the examples and competitive examples, the present examples are not found sufficient in establishing non-obviousness.
	For these reasons, and for those advanced in the rejections above, the present claims are not found to be in condition for allowance.  Claim 40 has been objected to for depending form a rejected claim but would otherwise be allowable.  This action is final.
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Adam Krupicka/Primary Examiner, Art Unit 1784